PD-0630-15
                                   319 S Fttf 19V




                                                             /7f/9y;jy3&r



fXrrA. -QJ&lIC LdIloL A»//d /-/Ul-Y



  Re\   ~*Tf\&ttA-i?L. Hls>^e             ctesofa?   j/sz? ^r+rz* fs/*Z&te'A&/y*-20537




TZzTAAllF-j£irf£r/te2) C^uscT^/^o/c You.


                                       ^^^^M^
                                         y^feZL (l/d$M£s Gs£<?M<r
           RECEIVED
             MAY 2 1 2015
            0*801. ANNS HAjJLBY
            CLeRKO? THE COURT
           NINTH COURTOF APPEALS
                                                                   RECEIVED IN
                                                              COURT OF CRIMINAL APPEALS

                                                                    MAY 26 2015

                                                                  AW Acosta, Clerk
                     CouRT 0PAt%i\L
                        5T(\ra Cf TexkL




                              A PPtrUAAlT


                                    VS. ,



                                   h?PeLLEh




                           CJJWYKMM DX6TWZT lIOIM QF


                             Tim Cj^s£ MV./7-M533-




               Vet eicoaj Fok. L£5ck£Tt2>a/ /W feirre lc/


ID   ~4g HoAioftkBZ^ ILirni^S 'D/-S«atb OwerJ




                               0
T/vdifX DP AuTHOtLuTPeS _   __        - _       —_   —*   ,— —

T   -                                                       -    p-'

                        —        —        JS»   —

 St^tiF/wBv/t DF C&^=                                            P/l-Y




                                     //
                   OGyrctrirearinAf 6r /W^ /Ua famx*
                                                 Vi/StS^iL




THirY &Le DzsQceGLPFre^ To SeMcf oHFthut*          fl^^sc- T/fefr\S£Z(/^zs




   4Wt lUctfz/*. 7^ 77^o                  1do l fbb^L <l r. £>e*uifoirr lt777ol

 StNTGS ksS£ST6>*rr T^t/l^t- hxDlMFi




      /dpi $rA4±Sr. <&A**i*?A>-f FT&a&i *n-> o /


                              III